EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of April 8,
2015, by and between Thomas Leonard (“Executive”) and Universal Hospital
Services, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms set forth in this Agreement; and

WHEREAS, the Executive shall commence employment on April 13, 2015 (the
“Effective Date”).

NOW,  THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Employment Term.  The Company hereby agrees to employ Executive, and
Executive hereby agrees to accept employment with the Company, upon the terms
and conditions contained in this Agreement.  Executive’s employment with the
Company pursuant to this Agreement shall commence on the Effective Date and
shall continue until terminated pursuant to Section 10. The period during which
Executive is employed by the Company pursuant to this Agreement is hereinafter
referred to as the "Term."

2. Employment Duties.  Executive shall have the title of Chief Executive Officer
of the Company and shall have such duties, authorities and responsibilities as
are consistent with such position and as the Board of Directors of the Company
(the “Board”) may designate from time to time.  Executive shall report directly
to the Board.  Executive shall devote his full working time and attention and
Executive’s best efforts to Executive’s employment and service with the Company
and shall perform Executive’s services in a capacity and in a manner consistent
with Executive’s position for the Company; provided, that this Section 2 shall
not be interpreted as prohibiting Executive from (i) managing Executive’s
personal investments (so long as such investment activities are of a passive
nature), (ii) engaging in charitable or civic activities, (iii) participating on
boards of directors or similar bodies of non-profit organizations, or (iv)
subject to approval by the Board in its sole discretion, participating on boards
of directors or similar bodies of for-profit organizations, in each case of (i)
– (iv), so long as such activities do not, individually or in the aggregate, (a)
materially interfere with the performance of Executive’s duties and
responsibilities hereunder, (b) create a fiduciary conflict, or (c) result in a
violation of Section 16 of this Agreement.  If requested, Executive shall also
serve as an executive officer and/or board member of the board of directors (or
similar governing body) of any entity that is a Subsidiary of the Company,
without any additional compensation.

3. Base Salary.  During the Term, the Company shall pay Executive a base salary
at an annual rate of $650,000, payable in accordance with the Company’s normal
payroll practices for employees as in effect from time to time.  Executive shall
be entitled to such increases (but not decreases) in base salary, if any, as may
be determined from time to time in the sole discretion of the
Board.  Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”  



 

 



--------------------------------------------------------------------------------

 

 

4. Annual Bonus.  With respect to each calendar year during the Term, Executive
shall be eligible to earn an annual cash bonus award (the “Annual Bonus”) of one
hundred percent (100%) of Base Salary (“Target Bonus Opportunity”), based upon
the Executive’s achievement and the Company’s achievement of annual performance
targets established by the Board in its sole discretion after consultation with
Executive at the beginning of each such calendar year.  The Annual Bonus for
calendar year 2015 is guaranteed to be at least eighty percent (80%) of
Executive’s Target Bonus Opportunity.  The Annual Bonus, if any, for each
calendar year during the Term shall be paid to Executive at the same time that
other senior executives of the Company receive annual bonus payments, but in no
event earlier than January 1 and in no event later than April 15th of the year
following the calendar year to which such Annual Bonus relates.  Executive shall
not be paid any Annual Bonus with respect to a calendar year unless Executive is
employed with the Company through the end of the calendar year to which such
Annual Bonus relates. 

5. Benefits.  During the Term, Executive shall be entitled to participate in any
benefit plans, including medical, disability and life insurance (but excluding
any severance or bonus plans unless specifically referenced in this Agreement)
offered by the Company as in effect from time to time (collectively, “Benefit
Plans”), on the same basis as those generally made available to other senior
executives of the Company, to the extent consistent with applicable law and the
terms of the applicable Benefit Plan. The Company does not promise the adoption
or continuance of any particular Benefit Plan and reserves the right to amend or
cancel any Benefit Plan at any time in its sole discretion (subject to the terms
of such Benefit Plan and applicable law).

6. Vacation.  Executive shall be entitled to five  (5) weeks of annual paid
vacation days, which shall accrue and be useable by Executive in accordance with
Company policy, as may be in effect from time to time.

7. Expense Reimbursement. 

(a) Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive's duties hereunder in accordance with the Company's expense
reimbursement policies and procedures.

(b) Long Distance Travel and Housing.  The Company shall reimburse Executive for
expenses related to travel from his home in Encinitas, California to
Minneapolis, MN and provide Executive with a rental apartment in Minneapolis,
MN. To the extent that the reimbursement of any amounts pursuant to this Section
7(b) is taxable to the Executive, the Executive will be grossed up for income
tax at Executive’s marginal income tax rate for such amount.

8. Relocation.  At Executive’s election, Executive may relocate his primary
residence to the Minneapolis metropolitan area (although no such relocation is
required) and the Company shall, subject to the Company’s Executive Relocation
Policy which will be provided to Executive, reimburse Executive for all
reasonable relocation expenses incurred by Executive in connection with such
relocation (including, moving expenses and closing costs relating to the
purchase of a new home), subject to presentation by Executive of documentation
reasonably



2

 



--------------------------------------------------------------------------------

 

 

satisfactory to the Company that the applicable expense has been
incurred.  Executive shall promptly repay the gross amount of all payments made
by the Company pursuant to this Section 8 if, prior to the one year anniversary
of Executive’s relocation, Executive’s employment is terminated by the Company
for Cause or Executive resigns without Good Reason. To the extent that the
reimbursement of any amounts pursuant to this Section 8 is taxable to the
Executive, the Executive will be grossed up for income tax at Executive’s
marginal income tax rate for such amount.

9. Key Man Life Insurance.    Executive shall cooperate with the Company in
obtaining a  key man life insurance policy as to which Executive shall be the
insured and the Company shall be the beneficiary.

10. Termination of Employment.  The Term and Executive’s employment hereunder
may be terminated as follows:

(a) Automatically in the event of the death of Executive;

(b) At the option of the Company, by written notice to Executive or Executive’s
personal representative in the event of the Disability of Executive.  As used
herein, the term “Disability” shall mean the Executive is disabled within the
meaning of the Company’s long-term disability policy then in effect;

(c) At the option of the Company for Cause, on prior written notice to
Executive;

(d) At the option of the Company at any time without Cause (provided that the
assignment of this Agreement to, and assumption of this Agreement by, the
purchaser of all or substantially all of the assets of the Company shall not be
treated as a termination without Cause under this Section 10(d)), by delivering
written notice of its determination to terminate to Executive;

(e) At the option of Executive for Good Reason;

(f) At the option of Executive without Good Reason, upon ninety  (90) days prior
written notice to the Company (which the Company may, in its sole discretion,
make effective as a resignation earlier than the termination date provided in
such notice; provided that the Company shall continue to pay Executive his Base
Salary for such ninety (90) day period), or

11. Payments by Virtue of Termination of Employment.

(a) Termination by the Company Without Cause or by Executive For Good Reason. 
If Executive’s employment is terminated at any time during the Term by the
Company without Cause or by Executive for Good Reason, subject to Section 11(d)
of this Agreement, Executive shall be entitled to:

(i) (A) within ten  (10) days following such termination, (i) payment of
Executive’s accrued and unpaid Base Salary, (ii) payment for any accrued but
unused vacation days, (iii) payment of any earned but unpaid Annual Bonus with
respect to the year prior to the



3

 



--------------------------------------------------------------------------------

 

 

year of termination and (iv) reimbursement of expenses under Section 7 of this
Agreement, in each case of (i) through (iv), accrued through the date of
termination and (B) all other accrued amounts or accrued benefits due to
Executive in accordance with the Company’s benefit plans, programs or policies
(other than severance);

(ii) an amount equal to the sum of (A) twelve (12) months of Executive’s Base
Salary as in effect immediately prior to Executive’s date of termination and (B)
Executive’s Target Bonus Opportunity for the year of termination, which sum
shall be payable during the twelve (12) month period commencing on the date of
termination (the “Severance Period”) in substantially equal installments in
accordance with the Company’s regular payroll practices as in effect from time
to time, provided, that the first payment pursuant to this Section 11(a)(ii)
shall be made on the next regularly scheduled payroll date following the
sixtieth (60th) day after Executive’s termination and shall include payment of
any amounts that would otherwise be due prior thereto; and

(iii) an amount equal to the pro-rata portion of Executive’s Annual Bonus for
the year of termination, based on the number of days the Executive is employed
during such year, if such bonus would otherwise have been earned and payable had
Executive’s employment not been terminated, payable in a lump-sum on such date
as the Company generally pays Annual Bonuses to other senior executives of the
Company (“Pro-rata Bonus”); and

(iv) subject to Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Company shall pay to Executive each month an amount equal to the monthly
amount of the COBRA continuation coverage premium under the Company’s group
medical plans as in effect from time to time less the amount of Executive’s
portion of the premium as if Executive was an active employee under the same
terms as provided to senior executive officers of the Company until the earliest
of (i) twelve (12) months after the date of Executive’s termination of
employment; (ii) the date Executive is no longer eligible for benefits under
COBRA; or (iii) the date Executive obtains other employment that offers medical
benefits, provided, that the first payment pursuant to this Section 11(a)(iv)
shall be made on the next regularly scheduled payroll date following the
sixtieth (60th) day after Executive’s termination and shall include payment of
any amounts that would otherwise be due prior thereto. 

(b) Termination by the Company With Cause or by Executive Without Good
Reason.  If the Company terminates Executive’s employment for Cause during the
Term or  Executive terminates his employment without Good Reason during the
Term, Executive shall be entitled to receive the payments and benefits described
under Section 11(a)(i) of this Agreement.

(c) Termination due to Executive’s Death or Disability. If Executive’s
employment terminates during the Term due to death or Disability, Executive or
Executive’s legal representatives, as applicable, shall be entitled to the
Pro-rata Bonus and the payments and benefits described under Section 11(a)(i) of
this Agreement. 

(d) Conditions to Payment.  All payments and benefits due to Executive under
this Section 11 which are not otherwise required by applicable law shall be
payable only if Executive executes and delivers to the Company a general release
of claims in a form reasonably satisfactory to the Company and such release is
no longer subject to revocation (to the extent



4

 



--------------------------------------------------------------------------------

 

 

applicable), in each case, within sixty (60) days following termination of
employment.  Failure to timely execute and return such release or revocation
thereof shall be a waiver by Executive of Executive’s right to severance (which,
for the avoidance of doubt, shall not include any amounts described in Section
11(a)(i) of this Agreement).  In addition, severance shall be conditioned on
Executive’s continued compliance with Section 16 of this Agreement as provided
in Section 17 below.

(e) No Other Severance.  Executive hereby acknowledges and agrees that, other
than the severance payments described in this Section 11, upon the effective
date of the termination of Executive’s employment, Executive shall not be
entitled to any other severance payments or benefits of any kind under any
Company benefit plan, severance policy generally available to the Company’s
employees or otherwise and all other rights of Executive to compensation under
this Agreement shall end as of such date.

12. Definitions.  For purposes of this Agreement,

(a) “Affiliate” shall mean any entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the Company.

(b) “Cause” shall mean, (i) the commission by Executive of, or the indictment of
Executive for (or pleading guilty or nolo contendere to), a felony or a crime
involving moral turpitude, (ii) Executive’s repeated failure or refusal to
faithfully and diligently perform the usual and customary duties of his
employment or to act in accordance with any lawful direction or order of the
Board, which failure or refusal is not cured within thirty (30) days after
written notice thereof is given to Executive, (iii) Executive’s material breach
of fiduciary duty, (iv) Executive’s theft, fraud, or dishonesty with regard to
the Company or any of its Affiliates or in connection with Executive’s duties,
(v) Executive’s material violation of the Company’s code of conduct or similar
written policies, (vi) Executive’s willful misconduct unrelated to the Company
or any of its Affiliates having, or likely to have, a material negative impact
on the Company or any of its Affiliates (economically or its reputation), (vii)
an act of gross negligence or willful misconduct by the Executive that relates
to the affairs of the Company or any of its Affiliates, or (viii) material
breach by Executive of any provisions of this Agreement.

(c) “Good Reason” shall mean, without Executive’s consent, (i) any material
diminution in Executive’s responsibilities, authorities or duties; provided that
in the event of Executive’s Disability, the Company’s appointment of an interim
Chief Executive Officer shall not constitute a diminution of Executive’s
responsibilities, authorities or duties, (ii) any reduction in Executive’s (x)
Base Salary or (y) Target Bonus Opportunity (except in the event of an across
the board reduction in Base Salary or Target Bonus  Opportunity applicable to
substantially all senior executives of the Company), or (iii) a relocation of
Executive’s place of employment by more than fifty (50) miles; provided, that no
event described in clause (i), (ii), or (iii) shall constitute Good Reason
unless (A) Executive has given the Company written notice of the termination,
setting forth the conduct of the Company that is alleged to constitute Good
Reason, within thirty (30) days following he occurrence of such event, and (B)
Executive has provided the Company at least sixty (60) days following the date
on which such notice is provided to cure such conduct and the Company has failed
to do so.  Failing such cure, a termination of employment by Executive for Good
Reason shall be effective on the day following the expiration of such cure
period. 



5

 



--------------------------------------------------------------------------------

 

 

13. Return of Company Property.  Within ten (10) days following the effective
date of Executive’s termination for any reason, Executive or Executive’s
personal representative shall, return all property of the Company or any of its
Affiliates in Executive’s possession, including, but not limited to, all
Company-owned computer equipment (hardware and software), telephones, facsimile
machines, tablet computers and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the business of the Company or any of its Affiliates, the Company’s or any of
its Affiliates’ customers and clients or their respective prospective customers
or clients.  Anything to the contrary notwithstanding, Executive shall be
entitled to retain (i) personal papers and other materials of a personal nature;
(ii) information showing Executive’s compensation or relating to reimbursement
of expenses, and (iii) copies of plans, programs and agreements relating to
Executive’s employment, or termination thereof, with the Company which he
received in Executive’s capacity as a participant; provided, that, in each case
of (i) – (iii), such papers or materials do not include Confidential and
Proprietary Information (as defined in Section 15(a)).

14. Resignation as Officer or Director.  Upon the effective date of any
Executive’s termination, Executive shall be deemed to have resigned, to the
extent applicable, as an officer of the Company, as a member of the board of
directors or similar governing body of the Company or any of its Affiliates, and
as a fiduciary of any Company benefit plan.  On or immediately following the
effective date of any such termination of Executive’s employment, Executive
shall confirm the foregoing by submitting to the Company in writing a
confirmation of Executive’s resignation(s).

15. Confidentiality; Non-Solicitation; Non-Competition .

(a) Confidential and Proprietary Information.  The Executive agrees that during
and at all times after the Term, the Executive will keep secret all confidential
matters and materials of the Company (including its subsidiaries and
affiliates), including, without limitation, know-how, trade secrets, real estate
plans and practices, individual office results, customer lists, pricing
policies, operational methods, any information relating to the Company
(including any of its subsidiaries and affiliates) products, processes,
customers and services and other business and financial affairs of the Company
(collectively, the “Confidential Information”), to which the Executive had or
may have access and will not disclose such Confidential Information to any
person, other than (i) the Company, its respective authorized employees and such
other persons to whom the Executive has been instructed to make disclosure by
the Board, (ii) as appropriate (as determined by the Executive in good faith) to
perform his duties hereunder, or (iii) in compliance with legal process or
regulatory requirements.  “Confidential Information” will not include any
information which is in the public domain during or after the Term, provided
such information is not in the public domain as a consequence of disclosure by
the Executive in violation of this Employment Agreement. The Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are



6

 



--------------------------------------------------------------------------------

 

 

conceived, developed or made by the Executive (whether above or jointly with
others) while employed by the Company or its predecessors and its subsidiaries
(“Work Product”), belong to the Company or such subsidiary.  The Executive shall
promptly disclose such Work Product to the Board and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
the Term) to establish and confirm such ownership (including, without
limitation, assignments, consents, powers of attorney and other instruments).

(b) Non-Solicitation.  Executive hereby acknowledges and agrees that during
Executive’s employment with the Company and for a period of one (1) year
commencing with the date of Executive’s termination of employment with the
Company (the “Restricted Period”), Executive shall not, without the written
consent of the Board, directly or indirectly, on Executive’s behalf or the
behalf of a third party, hire, solicit, persuade or induce to leave, or attempt
to do any of the foregoing, any person who is employed by, or performing
services as an independent contractor for, the Company or any of its Affiliates
as of the date of Executive’s termination (or who was an employee or independent
contractor of the Company or any of its Affiliates at any time during the twelve
(12) months preceding Executive’s date of termination).

(c) Non-Competition.  Executive hereby acknowledges and agrees that during the
Restricted Period, Executive shall not, directly or indirectly, be employed by
or otherwise provide services for, including, but not limited to, as a
consultant, independent contractor or in any other capacity, or own or invest in
(other than ownership for investment purposes of less than two percent (2%) of a
publicly traded company) any company or other entity or organization engaged in
the business of renting medical equipment products and providing various
services related to medical and veterinary equipment including, without
limitation, asset recovery and equipment brokerage, biomedical services, asset
management, equipment outsourcing and maintenance and repair of medical
equipment in the United States of America. 

(d) Tolling.  In the event of any violation of the provisions of this Section
15, Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 15 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

16. Cooperation.  From and after Executive’s termination of employment,
Executive shall provide Executive’s reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder, provided,
that the Company shall reimburse Executive for Executive’s reasonable costs and
expenses (including legal counsel selected by Executive and reasonably
acceptable to the Company) and such cooperation shall not unreasonably burden
Executive or unreasonably interfere with any subsequent employment that
Executive may undertake.

17. Injunctive Relief and Specific Performance.  Executive understands and
agrees that Executive’s covenants under Sections 13, 15 and 16 are special and
unique and that the Company and its Affiliates may suffer irreparable harm if
Executive breaches any of Sections 13, 15, or 16 because monetary damages would
be inadequate to compensate the Company and its Affiliates for the breach of any
of these sections.  Accordingly, Executive acknowledges and agrees that the
Company shall, in addition to any other remedies available to the Company at law
or in equity, be entitled to obtain specific performance and injunctive or other
equitable relief by



7

 



--------------------------------------------------------------------------------

 

 

a federal or state court in Minnesota to enforce the provisions of Sections 13,
15 and/or 16 without the necessity of posting a bond or proving actual damages,
without liability should such relief be denied, modified or vacated. Each party
shall be responsible for his or its own attorney’s fees in respect of any such
action or proceeding.  Additionally, in the event of a breach or threatened
breach by Executive of Section 15, in addition to all other available legal and
equitable rights and remedies, the Company shall have the right to cease making
payments, if any, being made pursuant to Section 11(a)(ii) hereunder.  Executive
also recognizes that the territorial, time and scope limitations set forth in
Section 15 are reasonable and are properly required for the protection of the
Company and its Affiliates and in the event that any such territorial, time or
scope limitation is deemed to be unreasonable by a court of competent
jurisdiction, the Company and Executive agree, and Executive submits, to the
reduction of any or all of said territorial, time or scope limitations to such
an area, period or scope as said court shall deem reasonable under the
circumstances.

18. Miscellaneous.

(a) All notices hereunder, to be effective, shall be in writing and shall be
deemed effective when delivered by hand or mailed by (i) certified mail, postage
and fees prepaid, or (ii) nationally recognized overnight express mail service,
as follows:

If to the Company:

Universal Hospital Services, Inc.

6625 West 78th Street, Suite 300

Minneapolis, MN 55439

Attn: Lee Pulju

 


With a copy to:

Irving Place Capital

745 Fifth Avenue

New York, NY 10151

Attn: Bob Juneja

 



If to Executive:

 

At his home address as then shown in the Company’s personnel records,

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(b) This Agreement is personal to the Executive and shall not be assigned by the
Executive.  Any purported assignment by the Executive shall be null and void
from the initial date of the purported assignment.  The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and its successors and assigns.   



8

 



--------------------------------------------------------------------------------

 

 

(c) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all other agreements, term
sheets, offer letters, and drafts thereof, oral or written, between the parties
hereto with respect to the subject matter hereof.  No promises, statements,
understandings, representations or warranties of any kind, whether oral or in
writing, express or implied, have been made to Executive by any person or entity
to induce him to enter into this Agreement other than the express terms set
forth herein, and Executive is not relying upon any promises, statements,
understandings, representations, or warranties other than those expressly set
forth in this Agreement.

 

(d) No change or modification of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties hereto.  No waiver of any
provisions of this Agreement shall be valid unless in writing and signed by the
party charged with waiver.  No waiver of any of the provisions of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver, unless so
provided in the waiver.

 

(e) If any provisions of this Agreement (or portions thereof) shall, for any
reason, be held invalid or unenforceable, such provisions (or portions thereof)
shall be ineffective only to the extent of such invalidity or unenforceability,
and the remaining provisions of this Agreement (or portions thereof) shall
nevertheless be valid, enforceable and of full force and effect.  If any court
of competent jurisdiction finds that any restriction contained in this Agreement
is invalid or unenforceable, then the parties hereto agree that such invalid or
unenforceable restriction shall be deemed modified so that it shall be valid and
enforceable to the greatest extent permissible under law, and if such
restriction cannot be modified so as to make it enforceable or valid, such
finding shall not affect the enforceability or validity of any of the other
restrictions contained herein.

 

(f) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party.  In the event that any signature is delivered by facsimile transmission
or by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

(g) The section or paragraph headings or titles herein are for convenience of
reference only and shall not be deemed a part of this Agreement.  The parties
have jointly participated in the drafting of this Agreement, and the rule of
construction that a contract shall be construed against the drafter shall not be
applied.  The terms “including,” “includes,” “include” and words of like import
shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

 

(h) Notwithstanding anything to the contrary in this Agreement:

 

(i) The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A of the Code and the regulations and authoritative



9

 



--------------------------------------------------------------------------------

 

 

guidance promulgated thereunder to the extent applicable (collectively “Section
409A”), and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A.  In no event whatsoever will the Company, any of its affiliates, or any of
their respective directors, officers, agents, attorneys, employees, executives,
shareholders, investors, members, managers, trustees, fiduciaries,
representatives, principals, accountants, insurers, successors or assigns be
liable for any additional tax, interest or penalties that may be imposed on
Executive under Section 409A or any damages for failing to comply with Section
409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A  upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A, and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.  If any payment, compensation or other
benefit provided to the Executive in connection with the termination of his
employment is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is a
specified employee as defined in Section 409A(2)(B)(i) of the Code, no part of
such payments shall be paid before the day that is six (6) months plus one (1)
day after the date of termination or, if earlier, ten business days following
the Executive’s death (the “New Payment Date”).  The aggregate of any payments
that otherwise would have been paid to the Executive during the period between
the date of termination and the New Payment Date shall be paid to the Executive
in a lump sum on such New Payment Date.  Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement. 

(iii) All reimbursements for costs and expenses under this Agreement shall be
paid in no event later than the end of the calendar year following the calendar
year in which the Executive incurs such expense.  With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A, (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (ii) the amount of expenses eligible for reimbursements or in-kind,
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.

(iv) If under this Agreement, an amount is paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(i) This Agreement, for all purposes, shall be construed in accordance with the
laws of the State Minnesota without regard to conflicts of law principles.  Any
action or proceeding by either of the parties to enforce this Agreement shall be
brought only in a state or federal court located in the State of Minnesota.  The
parties hereby irrevocably submit to the



10

 



--------------------------------------------------------------------------------

 

 

jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.

(j) Other than the Company’s right to seek injunctive relief or specific
performance as provided in this Agreement, any dispute, controversy, or claim
between the Executive, on the one hand, and the Company, on the other hand,
arising out of, under, pursuant to, or in any way relating to this Agreement and
Executive’s employment shall be submitted to and resolved by confidential and
binding arbitration (“Arbitration”), administered by the American Arbitration
Association (“AAA”) and conducted pursuant to the rules then in effect of the
AAA governing commercial disputes.  The Arbitration hearing shall take place in
Minneapolis,  Minnesota.  Such Arbitration shall be before three neutral
arbitrators (the “Panel”) licensed to practice law and familiar with commercial
disputes.  Any award rendered in any Arbitration shall be final and conclusive
upon the parties to the Arbitration and not subject to judicial review, and the
judgment thereon may be entered in the highest court of the forum (state or
federal) having jurisdiction over the issues addressed in the Arbitration, but
entry of such judgment will not be required to make such award effective.  The
Panel may enter a default decision against any party who fails to participate in
the Arbitration.  The administration fees and expenses of the Arbitration shall
be borne equally by the parties to the Arbitration; provided that each party
shall pay for and bear the cost of his/her/its own experts, evidence, and
attorney’s fees, except that, in the discretion of the Panel, any award may
include the costs of a party’s counsel and/or its share of the expense of
Arbitration if the Panel expressly determines that an award of such costs is
appropriate to the party whose position substantially prevails in such
Arbitration.  Notwithstanding any other provision of this Agreement, no party
shall be entitled to an award of special, punitive, or consequential damages. To
submit a matter to Arbitration, the party seeking redress shall notify in
writing, in accordance with Section 18(a) of this Agreement, the party against
whom such redress is sought, describe the nature of such claim, the provision of
this Agreement that has been allegedly violated and the material facts
surrounding such claim.  The Panel shall render a single written, reasoned
decision.  The decision of the Panel shall be binding upon the parties to the
Arbitration, and after the completion of such Arbitration, the parties to the
Arbitration may only institute litigation regarding the Agreement for the sole
purpose of enforcing the determination of the Arbitration hearing or, with
respect to the Company, to seek injunctive or equitable relief pursuant to
Section 17 of this Agreement.  The Panel shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this agreement to arbitrate, including any claim
that all or part of this Agreement is void or voidable and any claim that an
issue is not subject to arbitration.  All proceedings conducted pursuant to this
agreement to arbitrate, including any order, decision or award of the
arbitrator, shall be kept confidential by all parties except to the extent such
disclosure is required by law, or in a proceeding to enforce any rights under
this Agreement.

EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, HE IS WAIVING ANY RIGHT
THAT HE MAY HAVE TO A JURY TRIAL OR A COURT TRIAL RELATED TO THIS AGREEMENT.

(k) Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order,



11

 



--------------------------------------------------------------------------------

 

 

judgment or decree to which Executive is a party or by which he/she is bound and
(ii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive on and after
the Effective Date, enforceable in accordance with its terms.  Executive hereby
acknowledges and represents that he has had the opportunity to consult with
independent legal counsel or other advisor of his choice and has done so
regarding his rights and obligations under this Agreement, that he is entering
into this Agreement knowingly, voluntarily, and of his own free will, that he is
relying on his own judgment in doing so, and that he fully understands the terms
and conditions contained herein.

(l) The Company shall have the right to withhold from any amount payable
hereunder any Federal, state and local taxes in order for the Company to satisfy
any withholding tax obligation it may have under any applicable law or
regulation.

(m) The covenants and obligations of the Company under Sections 11, 16, 17 and
18 hereof, and the covenants and obligations of Executive under Sections 11, 13,
14, 15, 16, 17 and 18 hereof, shall continue and survive any expiration of the
Term, termination of Executive’s employment or any termination of this
Agreement. 

[signature page follows]

 

12

 



--------------------------------------------------------------------------------

 

EXECUTION VERSION

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

UNIVERSAL HOSPITAL SERVICES, INC.


By: /s/ John L. Workman                             

By: John L. Workman
Title: Interim Executive Chairman of the Board of Directors

 

 

/s/ Thomas Leonard                                    

Thomas Leonard

 

 

 

 



1

 



--------------------------------------------------------------------------------